Citation Nr: 0640179	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-03 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for back disorder.  

2.  Entitlement to service connection for claimed arthritis 
of the shoulders.  

3.  Entitlement to service connection for claimed arthritis 
of the elbows.  

4.  Entitlement to service connection for claimed arthritis 
of the hands.  

5.  Entitlement to service connection for claimed arthritis 
of the hips.  

6.  Entitlement to service connection for claimed arthritis 
of the knees.  

7.  Entitlement to service connection for claimed arthritis 
of the feet.  

8.  Entitlement to service connection for a claimed 
gastrointestinal disorder, to include irritable bowel 
syndrome and acid reflux.  

9.  Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  He had service in the Republic of Vietnam 
from June 1969 to June 1970.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the RO.  

The now reopened claim of service connection for a back 
disorder and the issues of service connection for service 
connection for arthritis of the shoulders, elbows, hands, 
hips, knees and feet and for a gastrointestinal disorder, 
to include irritable bowel syndrome and acid reflux are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In an unappealed rating decision in December 1994, the 
RO denied the veteran's original claim of service 
connection for back disorder.  

2.  The evidence associated with the record since the RO's 
December 1994 decision is neither cumulative nor redundant 
and, in connection with evidence previously assembled, does 
present an unestablished factual basis that raises a 
reasonable possibility of substantiating the claim of 
service connection.  

3.  The service-connected PTSD is shown to be manifested by 
sleep impairment, nightmares, irritability, depression, 
anxiety, intrusive thoughts and memory impairment, but is 
not productive of more than mild impairment; more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

2.  The criteria for the assignment of a rating excess of 
30 percent for the service-connected PTSD are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 4.124 
including Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims of service connection for back disability and 
for an increased rating for his service-connected PTSD.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a January 2004 letter, the RO informed the veteran that 
in order to establish service connection for a particular 
disability, there had to be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO also informed the veteran that in order to establish 
an increased rating for PTSD, the evidence had to show that 
such disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Following such notice, the RO granted the veteran 
additional time to develop the record; and thereafter, the 
RO readjudicated the veteran's appeal.  Indeed, throughout 
the appeal, the veteran has had ample opportunity to 
participate in its development.  

In assisting the veteran, the Board is aware of the 
considerations of the United States Court of Appeals for 
Veterans Claims (Court) in See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, the absence of such 
notification is not prejudicial in this case.  When, as 
here, service connection is denied, no disability rating or 
effective date is assigned.  

To the extent that Dingess/Hartman applies to increased 
rating claims, there is no possibility of prejudice to the 
veteran when the increased rating is denied.  In such 
cases, no effective date will be assigned.  

With respect to the claim of service connection for back 
disorder, the Board notes that this is not the veteran's 
first such claim.  

In December 1994, the RO denied the veteran's claim for 
service connection for low back disability.  The veteran 
was notified of that decision, as well as his appellate 
rights; however, a Notice of Disagreement was not received 
with which to initiate an appeal.  

Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1103.  The veteran now requests that the RO reopen 
his claim of service connection for back disorder.  

In its January 2004 letter, the RO notified the veteran of 
the evidence and information necessary to reopen the claim 
as well as the evidence and information necessary to 
establish the underlying claim of service connection.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claims for service 
connection.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Indeed, in November 2005, he reported that had 
furnished all evidence to VA.  Given the efforts by the RO 
to develop the record, there is no reasonable possibility 
that further development would lead to any additional 
relevant evidence with respect any issue on appeal.  

To the extent that the action taken hereinbelow as to this 
matter is favorable to the veteran, there is no prejudice 
to the veteran due to any failure to assist him.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing 
prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those claims.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

A.  New and Material Evidence.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In December 1994, when the RO first denied the veteran's 
claim of service connection for a back disorder, the 
evidence on file consisted of the service medical records 
and private medical records reflecting the veteran's 
treatment from 1972 to 1992.  

These records showed that the veteran's low back was 
diagnosed as having low back strain, was first manifested 
in January 1976 and underwent a left hemilaminectomy in 
1988 for excision of a ruptured disc at L5-S1.  

As noted, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1103.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.  

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  

If new and material evidence is presented, the Board may 
then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins 
v. West, 12 Vet. App. 209 (1999).  

The evidence added to the record since the December 1994 
decision consists of VA records reflecting treatment from 
1994 to 2005 and private records and reports reflecting 
medical care to 2004.  

The Board finds this evidence is new in that it has not 
previously been before VA.  It also is material as it does 
provide added evidence as to the nature of his current back 
condition.  Given the veteran's assertion of having had 
continuous low back problems since a back injury in 
service, it provides information referable to the claimed 
nexus between the current disability and the veteran's 
service.  

As such, the additional evidence does raise a reasonable 
possibility of substantiating the claim.  Hence, it is 
sufficient to reopen the claim of service connection for a 
back disorder.  


B.  Increased Rating for PTSD

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for 
Rating Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 
(2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 30 percent rating is warranted when there is occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

In assessing the level of the veteran's psychiatric 
impairment, health care providers often assign global 
assessment of functioning score or GAF.  

Under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV), GAF reflects the 
psychological, social, and occupational functioning of 
those with psychiatric disability on a hypothetical 
continuum of mental health-illness.  The nomenclature in 
DSM IV has been specifically adopted by VA in the 
evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 
(2006).  

A GAF of 61 to 70 indicates mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well and having some 
meaningful personal relationships.  DSM IV at 32.  A 55-60 
GAF score indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 
240, 242 (1995).  

In this case, the evidence shows that the veteran has been 
followed in a VA Mental Health Clinic and was last treated 
in September 2005.  He also underwent VA psychiatric 
examinations in February 2004 and March 2005.  

This evidence shows that the service-connected PTSD is 
manifested by complaints of difficulty sleeping, 
nightmares, a depressed mood, anxiety, irritability and 
memory problems.  However, he does not demonstrate a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.  

Although the veteran suggests that he is socially isolated 
due to PTSD, the medical evidence shows that he has been 
happily married to the same spouse for many years and has a 
good relationship with his grown children.  He has 
maintained employment with the same employers for many 
years and has a strong support system of family and friends 
(see, e.g., VA outpatient treatment records, dated in 
September and November 2004).  

Indeed, the various examiners and health care providers 
have assigned a GAF of at least 65 which is commensurate 
with no more than mild symptomatology.  While indicative of 
some difficulty in social, occupational, or school 
functioning, it shows that generally, the veteran is 
functioning pretty well and has some meaningful personal 
relationships.  DSM IV, p. 32 (4th ed. 1994) (DSM-IV).  

In any event, the foregoing findings do not reflect a level 
of disablement that would support the assignment of a 
rating higher than the 30 percent currently in effect for 
the service-connected PTSD.  Accordingly, an increased 
rating is not warranted.  



ORDER

As new and material evidence has been presented to reopen 
the claim of service connection for back disorder, the 
appeal to this extent is allowed subject to further 
development as discussed hereinbelow.  

An increased rating in excess of 30 percent for the 
service-connected PTSD is denied.  



REMAND

Given the action taken hereinabove, the Board finds that 
the additional development is required as to the reopened 
claim of service connection for a back disorder.  In 
particular, the veteran should be afforded a VA examination 
in order to ascertain the likely etiology of the claimed 
back disorder.  

The veteran also seeks service connection for arthritis of 
the shoulders, elbows, hands, hips, knees and feet and for 
gastrointestinal disability, claimed as irritable bowel 
syndrome and acid reflux.  

In particular, the veteran contends that his 
gastrointestinal problems are the result of or have been 
aggravated by his service-connected PTSD.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In a statement received in March 2004, J. R. B., D.O, 
reported that he had treated the veteran for arthritis from 
January 1976 to February 2004.  The available records from 
Dr. B. show that the veteran was treated for various aches 
and pains but do not confirm a diagnosis.  

To date, the veteran has not been examined by VA to 
determine the nature and likely etiology of the claimed 
joints disorder.  

The private medical records show that on several occasions 
from September 1972 to February 1988, the veteran was 
treated for complaints of gastrointestinal distress.  

Although the veteran maintains that he has had ongoing 
gastrointestinal problems, he has not been examined by VA 
to determine the nature and likely etiology of his current 
disability.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO take appropriate steps to 
request that J. R. B., D.O., provide 
copies of records referable to his 
treatment of the veteran for arthritis 
in the shoulders, elbows, hands, hips, 
knees and feet.  Such records should 
include, but are not limited to, 
reports of radiologic studies.  The RO 
should also inform the veteran that he 
may support evidence including any 
treatment records to support his claim 
of service connection for a back 
disorder.  

2.  The RO then should schedule the 
veteran for a VA examination to 
determine the nature and likely 
etiology of the claimed joint disorder 
including arthritis of the shoulders, 
elbows, hands, hips, knees, and feet.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, be 
reviewed.  

The examiner should render an opinion 
as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
is suffering from current joint 
disability including any manifested by 
arthritis of the shoulders, elbows, 
hands, hips, knees or feet due to 
disease or injury in service.  The 
rationale for all opinions must be set 
forth in writing.  

3.  The RO also should schedule the 
veteran for a VA examination to 
determine the nature and etiology of 
the claimed gastrointestinal disorder.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, be 
reviewed.  

The examiner should render an opinion 
as to whether it is more likely than 
not, at least as likely as not, or less 
likely than not the veteran has current 
gastrointestinal disability including 
any manifested by irritable bowel 
syndrome and acid reflux that is due to 
disease or injury in service or that 
was caused or aggravated by his 
service-connected PTSD.  The rationale 
for all opinions must be set forth in 
writing.  

4.  The RO finally should schedule the 
veteran for a VA examination to 
determine the nature and likely 
etiology of the claimed back disorder.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, be 
reviewed.  

Based on his/her review of the case, 
the examiner should render an opinion 
as to whether it is more likely than 
not, at least as likely as not, or less 
likely than not that the veteran has 
current back disability that is due to 
disease or injury in service.  The 
rationale for all opinions must be set 
forth in writing.  

5.  Following completion of all 
indicated development, the RO should 
readjudicate the claims of service 
connection for a back disorder; 
arthritis of the shoulders, elbows, 
hands, hips, knees and feet; and for 
gastrointestinal disability, claimed as 
irritable bowel syndrome and acid 
reflux.  If any benefits sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished with a SSOC and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


